PER CURIAM.
Plaintiff, Betty Turman, widow of Harley E. Turman, Jr., appeals a judgment entered upon a jury verdict for the defendant, Florida East Coast Railway Company, in an action for wrongful death of her husband arising out of a railroad crossing accident.
The accident occurred on June 1, 1962. The suit was filed on October 4, 1963. The trial of the case before the court began- on July 6, 1965. The judgment was entered on July 14, 1965. The decision of the Supreme Court holding unconstitutional the comparative negligence statute, F.S.A. § 768.06, was filed on May 12, 1965. Georgia Southern & Florida Ry. Co. v. Seven Up Bottling Co., Fla.1965, 175 So.2d 39.
The trial judge refused the request of the plaintiff that the jury be instructed on the comparative negligence *605statute, F.S.A. § 768.06. This ruling was correct. A trial judge must apply the law as it exists at the time of trial.
The plaintiff urges this court to hold that the decision in Georgia Southern & Florida Ry. Co. v. Seven Up Bottling Co., supra, applies only to actions for property damage. The Supreme Court held F.S.A. § 768.06 invalid in its entirety. Florida East Coast Railway Company v. Rouse, Fla.1967, 194 So.2d 260.
Affirmed.
WALDEN, C. J., ANDREWS, J., and McDONALD, PARKER LEE, Associate Judge, concur.